                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                          Case No. 20-41097

SYLVESTER MCINTOSH, and                                         Chapter 11
TARA NSHOMBE MCINTOSH,
                                                                Judge Thomas J. Tucker
                  Debtors.
______________________________________/

         ORDER REQUIRING DEBTORS TO AMEND DISCLOSURE STATEMENT

         On May 26, 2020, the Debtors filed a plan and disclosure statement, in a document

entitled “Debtors’ Combined Plan of Reorganization And Disclosure Statement” (Docket # 46).

The Court cannot yet grant preliminary approval of the disclosure statement contained within this

document (the “Disclosure Statement”). The Court notes the following problems, which the

Debtors must correct.

         First, the Debtors must delete paragraph 2.2.2 on page 11 of the Plan. With an exception

not applicable here, a priority claim is an unsecured claim.1 If there are any taxing authorities

other than the Internal Revenue Service with a lien on property of the Debtors, the Debtors must

name each such taxing authority, state the amount of its claim, and separately classify and treat

its claim as a secured claim under Article III of the Plan.

         Second, the Debtors must delete paragraph 2.3 on page 11 of the Plan. If there are any

“Other Priority Claims” of the type described in Group III on page 11, those claims must be

classified and treated under Article III. 11 U.S.C. § 1123(a)(1) requires classification of all

priority claims except those of a kind specified in 11 U.S.C. §§ 507(a)(2), 507(a)(3), or



         1
          See 11 U.S.C. § 503(b)(1)(B)(i) (under which certain secured post-petition tax claims can be
allowed administrative claims, entitled to priority).



   20-41097-tjt      Doc 50     Filed 05/29/20      Entered 05/29/20 16:53:57          Page 1 of 4
507(a)(8).

        Third, with regard to the Class I secured claim of the Internal Revenue Service treated in

paragraph 3.1 of the Plan on page 12, the Debtors must describe all of the property securing the

claim (if real estate, the full address, including city and state); and must state the fair market

value of the property securing the claim; whether any portion of the claim is unsecured; and if so,

whether the secured creditor will have an unsecured deficiency claim, to be included and treated

in the class of general unsecured claims. Although some of this information appears in the

Liquidation Analysis on page 31 of the Disclosure Statement, it also must be included in the

Plan.

        Fourth, in paragraph 3.2 on page 12 of the Plan, the Debtors must state the value of the

Residence securing the Class II claim of Nationstar Mortgage. Although this information

appears in the Liquidation Analysis on page 31 of the Disclosure Statement, it also must be

included in the Plan.

        Fifth, in paragraph 3.2.3 of the Plan on page 13, the Debtors must state the date on which

the monthly payments will begin on the “delinquencies, arrearages and other amounts due under

the note and mortgage.”

        Sixth, in paragraph 3.4 of the Plan on pages 13-14, the Debtors must state that the

deficiency claim of Honor Finance Company will be treated in the class of general unsecured

creditors (Class VI).

        Seventh, in paragraph 3.10 of the Plan on page 16, the Debtors must delete the following

statement: “provided however, if no Holders of Claims eligible to vote in a particular Class vote

to accept or reject the Plan, the Plan shall be deemed accepted by the Holders of such Claims in


                                                   2


   20-41097-tjt     Doc 50      Filed 05/29/20      Entered 05/29/20 16:53:57         Page 2 of 4
such Class.” This is an incorrect statement of the law. See 11 U.S.C. § 1126. (It is also

inconsistent with the Debtor’s statement in the last sentence on page 37 of the Disclosure

Statement). Similarly, the Debtors must remove the following phrase from the caption of

paragraph 3.10 of the Plan: “DEEMED ACCEPTANCE IF NO VOTES AS CAST.”

        Eighth, in paragraph II.2 on page 29 of the Disclosure Statement, the Debtors must state

whether either of them receives any fringe benefits and if so, what those benefits are and the

value of such benefits.

        Ninth, in the first sentence of paragraph III.C.1 on page 30 of the Disclosure Statement,

the Debtors must delete “Sylvester McIntosh.”

        Tenth, in the Liquidation Analysis on page 31 of the Disclosure Statement, the Debtors

indicate that they have a 2015 Ford Taurus that has a market value of $17,061.00, that the IRS

has a secured claim against the vehicle in the amount of $5,137.03, that the unsecured amount of

the IRS’s lien is $11,923.97, and that the non-exempt equity in the vehicle is $0.00. Here the

Debtors appear to have made a mathematical error. The Debtors must state that the unsecured

portion of the IRS’s $5,137.03 claim is $0.00. And if the Debtors have not exempted any portion

of the value of the 2015 Ford Taurus, the Debtors must state that the non-exempt equity in the

vehicle is $11,923.97.

        Eleventh, the Debtors must replace the current section VI.F of the Disclosure Statement

which begins on page 38, so that it states in its entirety:

                If the plan is confirmed by the Court:

                1.        Its terms are binding on the debtor, all creditors,
                          shareholders and other parties in interest, regardless of
                          whether they have accepted the plan.


                                                    3


   20-41097-tjt      Doc 50       Filed 05/29/20     Entered 05/29/20 16:53:57        Page 3 of 4
               2.     Except as provided in the plan and in 11 U.S.C. § 1141(d):

                      In the case of an individual or husband and wife, as
                      in this case:

                      (a)     Claims will be discharged, except as
                              provided in 11 U.S.C. §§ 523 and 1141(d).
                              Unless the Court orders otherwise, the
                              discharge will be entered only after
                              completion of plan payments as provided in
                              § 1141(d)(5)(a). It is the usual practice of the
                              Court to close Chapter 11 cases after
                              confirmation, then the individual debtor files
                              a motion to reopen the case for entry of
                              discharge upon completion of plan
                              payments.

                      (b)     Creditors will be prohibited from asserting
                              their claims except as to those debts which
                              are not discharged or dischargeable under 11
                              U.S.C. §§ 523 and 1141(d).

       Twelfth, the Debtors must attach Exhibits A, B, and C to the Disclosure Statement.

       Accordingly,

       IT IS ORDERED that no later than June 3, 2020, the Debtors must file an amended

combined plan and disclosure statement that is consistent with this Order.

       IT IS FURTHER ORDERED that no later than June 3, 2020, the Debtors also must file a

redlined version of the amended combined plan and disclosure statement, showing the changes

the Debtors have made to “Debtors’ Combined Plan of Reorganization And Disclosure

Statement” filed May 26, 2020.



Signed on May 29, 2020




                                                 4


   20-41097-tjt     Doc 50    Filed 05/29/20      Entered 05/29/20 16:53:57      Page 4 of 4
